Citation Nr: 0328176	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  95-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a renal mass, to 
include kidney cancer, claimed as secondary to ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August, 1999, the Board denied the veteran entitlement to 
service connection for a renal mass, to include kidney 
cancer, claimed as secondary to ionizing radiation, on the 
basis that the claim was not well grounded.  The Board also 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of service connection for an 
anxiety disorder.  The veteran appealed the Board's August 
1999 decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In a June 2000 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 1999 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated that part of 
the Board's decision, which denied service connection for a 
renal mass, claimed as secondary to ionizing radiation 
exposure, and remanded that issue to the Board for additional 
development and readjudication consistent with the directives 
of the Joint Motion.  The Court order also granted the 
parties' Joint Motion to dismiss the appeal for service 
connection for an anxiety disorder secondary to ionizing 
radiation.  

In light of the above-mentioned Court's order, the Board 
recharacterized the issue on appeal as entitlement to service 
connection for a renal mass, to include kidney cancer, 
claimed as secondary to ionizing radiation exposure.  In 
April 2001, the Board remanded the issue to the RO.  
Following completion of the directives contained in the 
Board's remand, the RO denied the claim and the case was 
returned to the Board.  

In May 2002, the Board denied service connection for a renal 
mass, to include kidney cancer, claimed as secondary to 
ionizing ration exposure.  The veteran appealed the Board's 
May 2002 decision to the Court.  

In a March 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's May 2002 decision, and to 
Stay Further Proceedings.  Pursuant to the actions requested 
in the Joint Motion, the court vacated the Board's decision 
and remanded the issue to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  


REMAND

Although the Board had denied the issue at hand in August 
1999, the Court order of June 2000 vacated in part and 
remanded in part the August 1999 decision pertaining to the 
issue currently before the Board.  Following the directives 
in the Court order, the Board readjudicated the issue and, in 
its May 2002 decision, addressed the VCAA.  The May 2002 
decision noted that all duties were complied with the 
legislation through the Statement of the Case, issued in 
January 1995, and the Supplemental Statements of the Case, 
issue in April 1999 and in November 2001, as well as through 
various correspondence sent to him, to include a July 1997 VA 
development letter and an April 2001 letter informing him of 
the VCAA.  On appeal to the Court, the Court order of March 
2003, pursuant to the parties' Joint Motion, vacated the 
Board's the January 2003 decision and remanded the issue for 
readjudication and compliance with the VCAA.  The most recent 
Joint Motion argues that the communication contained in the 
veteran's record did not satisfy the standard erected by the 
VCAA.  Namely, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Fed. App. 183, 187 
(2002) (decided subsequent to the Board's May 2002 decision).  

The Joint Motion further argues that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) (also decided subsequent to 
the Board's April 2002 decision).  Hence, because VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

At this point, the Board notes that the VCAA was enacted 
subsequent to the Board's August 1999 decision, and 
subsequent to the Court's June 2000 order partially vacating 
and remanding part of the Board's August 1999 decision.  The 
VCAA codified certain notice and duty-to-assist requirements 
and eliminated the well-grounded claim requirement.  

The United States Court of Appeals for the Federal Circuit 
held in Bernklau v. Principi, 291 F.3d 795 (Fed Cir. 2002) 
and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) that 
those sections of the VCAA (section 3(a)), codified at 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), concerning notice and assistance to be provided to 
claimants by VA, are not retroactively applicable to 
proceedings that were complete before VA and were on appeal 
to the Court when the VCAA was enacted.  Most recently, the 
Federal Circuit Court affirmed those decisions in Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

Under the circumstances, it is arguable that those sections 
of the VCAA (section 3(a)) codified at 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to the case at hand, Kuzma.  
Nevertheless, since the Court has remanded the case to the 
Board for VCAA compliance, the Board will certainly abide by 
the March 2003 Court order granting the parties' Joint 
Motion, and follow the directives contained therein.  

Most recently, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that, notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The Board further notes that the veteran is receiving VA 
outpatient treatment for various disorder.  However, the most 
recent VA outpatient treatment records in the claims file are 
dated in July 2001.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Also, any non-VA medical records that have been made known to 
VA should, at least, try to be obtained.  Hence, copies of 
any available VA and non-VA treatment records, since receipt 
of the veteran's claim for increased, which was received in 
July 1998, should be obtained and associated with the 
veteran's claims file.  

The Board further observes that the most recent VA medical 
examination for an evaluation of the veteran's claimed renal 
mass, to include kidney cancer, also alleged as secondary to 
ionizing radiation exposure, was well-over two years ago.  At 
that time, the examining physician, following review of the 
records and examination of the veteran, found no kidney 
cancer and no ill effect from exposure to ionizing radiation.  
However, since that opinion was rendered over two years ago, 
a more current status of the veteran's claimed disorder would 
be appropriate, as well as a medical opinion pertaining to 
current findings, particularly if there have been any recent 
physical changes noted on examination.  When the available 
evidence is too old for an adequate evaluation of the 
veteran's current conditions, VA's duty to assist includes 
providing him with a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
Board believes that the veteran should undergo further VA 
examination in order to determine the existence of and, if 
so, etiological relationship of any alleged kidney cancer.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for a renal mass, claimed 
kidney cancer, secondary to exposure to 
ionizing radiation.  After securing the 
necessary releases, the RO should obtain 
these records not already of record and 
have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded 
appropriate VA examination to determine 
the presence of any alleged kidney 
cancer.  All indicated studies are to be 
performed  Prior to the examinations, the 
claims folder must be made available to 
the physician for review of the case.  
The examiner is to note the presence or 
absence of a renal mass or kidney cancer, 
offer an opinion whether there are any 
ill effects from ionizing radiation 
exposure, and comment on the February 
2001 VA examiner's opinion and findings.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiners.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth and incorporated with the 
veteran's claims file.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to service connection for 
renal mass, to include kidney cancer, 
claimed as secondary to ionizing radiation 
exposure.  A general form letter, prepared 
by the RO, not specifically addressing the 
disability at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service for a 
renal mass, to include kidney cancer, 
claimed as secondary to ionizing radiation 
exposure.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




